                                                                 USDC SD!'.Y
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONIC\ LL Y FILED
----------------------------------------------------X            DOC #: _ _ _--,-----.---
GULINO, ET AL.,
                                                                 DATE FILED: i - 20 I      /~o
                   Plaintiffs,

          -against-                                             96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                         ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On January 29, 2020, Special Master John S. Siffert issued his Interim Report and

Recommendation recommending granting Plaintiffs' motion for interim attorneys' fees (the

"Report"). (ECF No. 3372.) That Report recommends an interim award of Plaintiffs' interim

attorneys' fees and costs associated with work in this case from July 1, 2019 through September

30, 2019 in the total amount of$1 ,874,730.98. The Report reviews the complex issues addressed

by counsel during the above-mentioned time period and the reasonableness of the billing rates

for various attorneys and experts. The Special Master also undertook a meticulous review of

attorneys' and experts' time.

        The Court notes that the parties have represented to the Special Master that they do not

intend to file objections to the Report. The Report also notes that Plaintiffs have not waived their

claim to entitlement to the compensation they originally requested for this period.




                                                        1
       The Court hereby adopts all of the findings and recommendations of the Report,

including the hourly rates recommended by the Special Master. The Court awards Plaintiffs a

total of $1 ,874,730.98 in attorneys ' fees . The award shall be paid no later than March 2, 2020.



Dated: New York, New York
       January 30, 2020
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                  2
